Citation Nr: 1612540	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  12-06 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis and meniscal tear right knee (claimed as right knee condition), to include as secondary to the service connected left knee disorder. 

2.  Entitlement to service connection for congenital stenosis with disc disease (claimed as back condition), to include as secondary to the service connected left knee disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from May 1994 to March 1996.

This case comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the Veteran's claims.  The Veteran filed a notice of disagreement dated in May 2010 and the RO issued a statement of the case dated in February 2012.  The Veteran submitted his substantive appeal in March 2012. 

In his March 2012 substantive appeal, the Veteran requested to testify at a hearing before a Veterans Law Judge at the local RO.  This request was withdrawn in January 2016.  38 C.F.R. § 20.704.

Additional evidence has been added to the claims file after the February 2012 SOC and notification of certification of the appeal to the Board.  None of this evidence is, however, pertinent to the claim being decided herein, as it does not relate to the etiology of the Veteran's right knee disability.  Consequently, a remand for initial RO review of this evidence or issuance of a supplemental statement of the case (SSOC) is not required.  See 38 C.F.R. § 19.31(b)(1) (requiring issuance of a SSOC when the AOJ receives additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified to the Board); 38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative").

The issue of entitlement to service connection for congenital stenosis with disc disease (claimed as back condition), to include as secondary to the service connected left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Right knee osteoarthritis with degenerative meniscal tear has not been shown to have had its onset in service or within one year of service, nor is such disability shown to have been caused or aggravated by the Veteran service-connected left knee disorder.


CONCLUSION OF LAW

The criteria for an award of service connection for right knee osteoarthritis with degenerative meniscal tear have not been met on a direct or secondary basis.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

In a September 2009 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims at issue; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination dated in January 2010 that is adequate to decide the claim as discussed below, because the examiner indicated that the Veteran's claims file was reviewed and fully explained the basis for the opinion provided.  

II.  Service connection.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Arthritis is a chronic disease.  38 C.F.R. § 3.309(a).  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, service treatment records do not show any complaint, treatment or diagnosis of any right knee disorder or injury during active service.  There was also no allegation or evidence of symptoms or a diagnosis of arthritis within one year of separation from service. 

Private treatment records from Dr. G. show treatment and diagnosis of chrondromalacia of patella, right knee.  Treatment records from Dr. B. reveal treatment and diagnosis of bilateral knee pain.  Treatment records from Dr. F. indicate treatment for chrondromalacia patella right knee.  Records from NovaCare Rehabilitation reveal physical therapy and treatment and diagnosis of bilateral knee chrondromalacia patellae.  A July 2009 treatment note also shows complaints of chronic knee pain.

The Veteran was afforded a VA examination dated in January 2010 as to the etiology of his right knee disability.  The Veteran's claims file was reviewed.  The examiner diagnosed osteoarthritis and degenerative meniscal tear of the right knee.  After examination, the examiner indicated that this disability was less likely than not caused by or a result of the service connected disability of traumatic arthritis of the left knee.  The examiner explained that the residual motion, strength and lower extremity alignment was too functional to cause or aggravate a degenerative process in the contralateral knee joint.  The examiner found that the Veteran's right knee disability was considered a primary process (rather than secondary to the left knee).

In April 2010, the Veteran submitted a handwritten statement from VA physician Dr. D.H., who wrote that the Veteran suffered an acute or chronic injury to the left knee and that the Veteran's knee complaints were likely related to back pain and contralateral knee pain.  The opinion did not provide rationale for the findings.

For the following reasons, the Board finds that service connection is not warranted for the Veteran's right knee disability.  The above evidence reflects that there were no right knee symptoms or disorder in service or for many years thereafter.  Moreover, for the following reasons, the weight of the evidence is against a nexus between the right knee disability and service or between the right knee disability and the service connected left knee disorder, to include on an aggravation basis. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the January 2010 VA examiner reviewed the Veteran claims file and was apprised of the medical history and the Veteran's contentions regarding his right knee.  After examination and review, the examiner provided a definite opinion in which she explained the reasons for her conclusions based on an accurate characterization of the evidence of record.  As such, this opinion is highly probative.  Moreover, in her rationale, the examiner explained why the service connected left knee disability neither caused nor aggravated the right knee disorder.

The Veteran has contended on his own behalf that his right knee disability is the result of his service-connected left knee.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran's right knee disability is related to service or caused or aggravated by the service connected left knee disorder is a complex medical question involving an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's opinion on this question is therefore not competent.

Additionally, even though arthritis is a chronic disease and could serve as an independent basis for an award of service connection if proven, the lay evidence does not establish continuity of symptomatology here.  Indeed, the Veteran does not contend that the right knee condition had its onset in service or shortly thereafter, but rather as secondary to his left knee.  As such, neither chronicity in service nor continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a right knee disability.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for osteoarthritis and meniscal tear right knee (claimed as right knee condition), to include as secondary to the service connected left knee disorder is denied.


REMAND

In a January 2010 VA examination, the Veteran was diagnosed with congenital stenosis with degenerative disc disease.  

In general, service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9 (2015).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009 (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 151 (1993).  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  

In this regard, the Board notes that where, as here, no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2002); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The presumption of soundness applies if a Veteran's congenital disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97; Monroe, 4 Vet. App. at 515.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096; Bagby, 1 Vet. App. at 227.  Accordingly, "[o]nce the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexisting and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness ... the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease."  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  This burden must be met by affirmative evidence demonstrating that there was no aggravation.  See Id.  The burden is not met by finding that the record contains insufficient evidence of aggravation.  See Id.

In this case, the January 2010 VA examiner did not offer an opinion that addressed each of the above issues.  Rather, the examiner addressed only whether the lumbar spine disability was caused or aggravated by the service-connected left knee disorder.  An additional VA opinion from a VA physician on these questions is therefore warranted.

Upon remand, the Veteran's VA treatment records should be updated and the Veteran should be afforded an opportunity to identify additional relevant treatment records in connection with his claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the claim for entitlement to service connection for a back disability is REMANDED for the following action:

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include updated VA treatment records.  

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  After all available treatment records have been associated with the claims file, an opinion from a VA physician should be obtained as to the etiology of the Veteran's back disability. 

Review of the claims file should be noted in the examination report.  If necessary, the Veteran should be examined.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Identify any current back disorders and associated symptomatology.  All lay and medical evidence of record and VA examination reports should be considered.

(b)  If a back disability is diagnosed, is such condition considered a congenital or developmental defect, or is it a congenital or hereditary disease?  For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.

(c)  If any current back disability is a congenital or developmental defect, was it subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability?  Please identify the additional disability.

(d)  In contrast, if any current back disability is a congenital or hereditary disease, please state whether the disease clearly and unmistakably both (i) preexisted the Veteran's entry into active service, and (ii) was not aggravated during or as a result of active service.  

(e)  If any current back disability is not congenital or developmental in nature, or if it did not clearly and unmistakably preexist the Veteran's service, is at least as likely as not (probability of 50 percent or more) that any such disorder was incurred in or aggravated by any incident, disease, or injury during service?  

In offering any opinion, the physician must consider the Veteran's lay statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  
A complete rationale for all opinions is requested.  If the physician finds that he or she cannot provide a nexus opinion without resorting to speculation, the physician must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After undertaking any additional development deemed appropriate in addition to that requested above, re-adjudicate the issue remaining on appeal.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


